renkemeyer campbell weaver llp troy renkemeyer tax_matters_partner petitioner v com- missioner of internal revenue respondent renkemeyer campbell gose weaver llp troy renkemeyer tax_matters_partner petitioner v com- missioner of internal revenue respondent docket nos filed date p is the tax_matters_partner of a kansas limited_liability partnership engaged in the practice of law for the law firm’s tax_year ended date three of the law firm’s partners were attorneys performing legal services the fourth partner was an s_corporation owned by a tax-exempt esop whose beneficiaries were the law firm’s three attorney partners for tax_year ended date the law firm’s only partners were the three attorneys for tax_year ended date the three attorney partners each had a one-third capital interest and a 30-percent profits and loss interest in the law firm the s_corporation had a 10-percent profits and loss interest in the law firm approximately percent of the law firm’s net business income for its tax_year ended date was derived from legal services rendered by the three attorney partners for tax_year ended date the law firm allocated percent of its net business income to the s_corporation r determined that the special_allocation did not reflect economic reality and consequently reallocated the law firm’s net business income to its partners on the basis of each partner’s profits and loss interest r further determined that the three attorney partners’ distributive shares of the law firm’s net business income for tax_year ended date and tax_year ended date were net_earnings_from_self-employment subject_to tax on self-employment_income held r’s reallocation of the law firm’s net business income for its tax_year ended date is sustained held further the law firm’s three attorney partners’ distributive shares of the law firm’s net business income for its tax years ended date and are subject_to the tax on self-employ- ment income troy renkemeyer pro_se gregory j stull for respondent opinion jacobs judge the parties submitted these consolidated cases fully stipulated pursuant to rule verdate 0ct date jkt po frm fmt sfmt v files renke sheila united_states tax_court reports during the years in question troy renkemeyer sometimes referred to as petitioner was the tax_matters_partner of renkemeyer campbell weaver llp the law firm a lim- ited liability_partnership l l p registered under the laws of kansas petitioner is a member of the bar of this court respondent mailed petitioner two notices of final partnership administrative adjustment-one for the law firm’s tax_year ended date the tax_year on date and the second for the law firm’s tax_year ended date the tax_year on date after concessions the issues remaining are whether a special_allocation of the law firm’s net business income for the tax_year should be disallowed and whether income generated from the law firm’s legal practice for the and tax years and allocated to the law firm’s attorney partners is subject_to self-employment_tax the law firm’s principal_place_of_business and petitioner’s residence was kansas when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and proce- dure i the law firm background the law firm was organized on date its practice emphasizes federal tax law during the tax_year the law firm’s partners consisted of troy renkemeyer todd campbell and tracy weaver all lawyers and rcgw invest- ment management inc rcgw a kansas corporation in the tax_year the firm’s partners were messrs renkemeyer campbell and weaver law although petitioner asserts that a written partnership_agreement exists for the tax_year he was unable to produce a copy of the agreement a partnership_agreement effective for the tax_year was entered into the record respondent issued the notice in docket no to renkemeyer campbell weaver llp troy renkemeyer tax_matters_partner and the notice in docket no to renkemeyer campbell gose weaver llp troy renkemeyer tax_matters_partner although listed in the caption in docket no gose was not a partner of the law firm in either year at issue verdate 0ct date jkt po frm fmt sfmt v files renke sheila renkemeyer campbell weaver llp v commr rcgw’s business activities primarily involved the purchase sale and rental of real_estate rcgw filed an election to be taxed as an s_corporation which was effective date rcgw was percent owned by rcgw investment management inc employee_stock_ownership_plan and trust the esop messrs renkemeyer campbell and weaver were the beneficiaries of the esop during all relevant times the law firm maintained its income_tax records on the cash_receipts_and_disbursements_method of accounting and as noted supra p it operated on a fiscal_year ending april ii the law firm’s tax_year the law firm timely filed form_1065 u s return of part- nership income for its tax_year attached to the return was a schedule_k-1 partner’s share of income credits deductions etc for each partner according to the schedules k-1 the four partners held the following profits and loss interests partner percent troy renkemeyer todd campbell tracy weaver rcgw the schedules k-1 reported the following capital interests partner troy renkemeyer todd campbell tracy weaver rcgw percent the parties stipulated that of the law firm’s gross revenues for the tax_year dollar_figure was generated by the performance of legal services by petitioner and messrs campbell and weaver and dollar_figure was generated as a result of the recognition of passthrough income from rcgw on the esop apparently was intended to be a qualified_employee benefit plan pursuant to the provisions of sec_401 in order that its trust would be exempt from income_tax pursuant to sec_501 the question of the tax-exempt qualification of the esop was not raised by either party consequently we do not make a determination in this regard on or about date rcgw forfeited its authority to do business in kansas for failure to timely file its annual report verdate 0ct date jkt po frm fmt sfmt v files renke sheila united_states tax_court reports form_1065 the law firm reported ordinary_income from busi- ness activities net business income of dollar_figure the law firm allocated its net business income to its partners as fol- lows partner troy renkemeyer todd campbell tracy weaver rcgw amount dollar_figure big_number big_number big_number percent of total the law firm’s form_1065 statement partners’ capital_account summary for the tax_year disclosed the fol- lowing capital_account information partner beginning capital capital contributed schedule m-2 ll withdrawal renkemeyer campbell weaver rcgw -dollar_figure -big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number -0- ending capital -dollar_figure big_number big_number big_number rcgw filed a form_1120s u s income_tax return for an s_corporation on which it reported other income of dollar_figure all of which was passed through from the law firm although the law firm’s form_1065 for the tax_year reported business revenues from its law practice no portion of those revenues was included on the law firm’s tax_return as net_earnings_from_self-employment respondent examined the law firm’s tax_return for the tax_year and concluded that the partners’ distributive shares of the law firm’s net business income should be reallo- cated to each partner consistent with the profits and loss sharing percentage as reported on the partners’ respective schedules k-1 see supra p further respondent reduced the law firm’s gross business revenues by dollar_figure and consequently reduced the law firm’s net business income after determining that a legal fee in a like amount had not been received during the tax_year as a result of the examination respondent determined each partner’s distributive_share of the law firm’s net busi- ness income for the tax_year to be petitioner does not dispute this reduction verdate 0ct date jkt po frm fmt sfmt v files renke sheila renkemeyer campbell weaver llp v commr partner troy renkemeyer todd campbell tracy weaver rcgw amount dollar_figure big_number big_number big_number percent of total respondent also determined that petitioner’s and messrs campbell’s and weaver’s distributive shares of the law firm’s net business income as redetermined by respondent were subject_to self-employment_tax under the self-employment_contributions_act_of_1954 secs iii the law firm’s tax_year on date the law firm’s partnership_agreement was amended and rcgw’s interest was eliminated the amended partnership_agreement provided for two classes of ownership interests general managing partner partnership units and investing partnership units with the general man- aging partner partnership units having full authority to act on behalf of the partnership pursuant to the amended part- nership agreement each partner was required to contribute dollar_figure for his general managing partner partnership units and dollar_figure for his investing partnership units the resulting interests in the law firm under the amended partnership_agreement were as follows partner troy renkemeyer todd campbell tracy weaver general managing partner interest investing partner interest thus petitioner and messrs campbell and weaver shared equal authority in the law firm with respect to the alloca- tion of the partners’ distributive shares the partnership_agreement provided that all profits and losses of the partner- ship and all income deductions and credits were to be allo- cated according to the partners’ ownership interests set forth supra except that the allocation of such profit and income items for any given calendar month to the capital_account of any given partner shall be limited in such calendar month to the average monthly collections from such partner’s verdate 0ct date jkt po frm fmt sfmt v files renke sheila united_states tax_court reports clients for purposes of this agreement the term average monthly collec- tions shall mean the average of the monthly collections of the current fiscal_year however this paragraph should not apply to the extent it would cause the profit allocation in any calendar month to be less than five thousand dollars dollar_figure notwithstanding anything con- tained herein to the contrary in the event the limited_liability partner- ship collects a fee in an amount over one hundred thousand dollars dollar_figure pursuant to a single engagement then the partners other than the partner whose client pays such fee shall collectively receive of such fee and shall share in such fee equally the law firm timely filed form_1065 for its tax_year and reported net business income of dollar_figure the law firm allocated its net business income to its partners on schedules k-1 as follows partner troy renkemeyer todd campbell tracy weaver amount dollar_figure big_number big_number percent of total respondent accepted this special_allocation of net business income respondent determined that the net business income allo- cated to petitioner and messrs campbell and weaver was subject_to self-employment_tax discussion i the law firm’s tax_year special_allocation we first address whether the special_allocation of the law firm’s tax_year net business income was proper peti- tioner bears the burden_of_proof rule a see 290_us_111 the law firm an l l p was for the tax years at issue an eligible_entity see sec_301_7701-3 proced admin regs by not electing otherwise the law firm was classified as a partnership see sec_301_7701-3 proced admin regs a partnership is not subject_to federal_income_tax sec_701 sec_6031 rather the partners are liable for tax in their separate or individual capacities sec_701 each partner is required to take into account his distributive_share of the verdate 0ct date jkt po frm fmt sfmt v files renke sheila renkemeyer campbell weaver llp v commr partnership’s income gain loss deductions and credits sec_702 a partner’s distributive_share of income gain loss deduc- tions or credits generally is determined by the governing partnership_agreement sec_704 a partnership_agreement may be either written or oral stern v commissioner tcmemo_1984_383 sec_1_761-1 income_tax regs if the partnership_agreement does not provide how a partner’s distributive_share is to be determined or if the allocation provided in the partnership_agreement does not have substantial economic_effect the partner’s distributive_share is determined in accordance with the partner’s interest in the partnership sec_704 holdner v commissioner tcmemo_2010_175 a partner’s interest in a partnership refers to the manner in which the partners have agreed to share the economic benefit or burden corresponding to the income gain loss deduction or credit or item thereof that is allocated sec_1_704-1 income_tax regs a partner’s interest in a partnership is determined by taking into account all rel- evant facts and circumstances sec_704 103_tc_170 sec_1_704-1 income_tax regs for the tax years at issue the relevant regulations pro- vided that all partners’ interests in a partnership are pre- sumed to be equal on a per capita basis sec_1_704-1 income_tax regs this presumption may be rebutted if the facts and circumstances show otherwise id petitioner asserts that the special_allocation of the net business income of the law firm for its tax_year was proper because the allocation was made pursuant to the provisions of the partnership_agreement but as noted supra p the partnership_agreement effective for the tax_year is not in the record petitioner’s bald assertion that the missing partnership_agreement provides for a special_allocation is not sufficient to carry petitioner’s burden to establish the propriety of the special_allocation of the net business income of the law firm for its tax_year further although petitioner asserts that the partnership_agreement effective for the tax_year is similar to the partnership_agreement effective for the tax_year the partnership_agreement and the verdate 0ct date jkt po frm fmt sfmt v files renke sheila united_states tax_court reports partnership_agreement is in the record the part- nership agreement does not support petitioner’s claim that the special_allocation of the net business income of the law firm for its tax_year is proper petitioner alleges that the only change made in the amended version of the partnership_agreement was to eliminate the corporate_partner rcgw as a capital partner however the partnership_agreement provides that the allocation of the partners’ distributive shares is to be made according to the ownership interests of the partners except that the allocation to each partner is to be limited to the average monthly collection of fees from the partner’s clients with the further exception that the allocation is not to be less than dollar_figure per calendar month assuming arguendo that this provision was part of the partnership_agreement effective for the tax_year we cannot see how the special_allocation in which rcgw received percent of the law firm’s net_income was consistent with the partner- ship agreement of the amount of the law firm’s gross busi- ness revenues for the tax_year less than percent of the revenue computed after the reduction for the dollar_figure unpaid fee was attributable to rcgw hence we look to the partners’ respective interests in the partnership determined by taking into account all facts and circumstances to deter- mine the proper allocation of the law firm’s net business income see sec_704 in determining the partners’ respective interests in a part- nership the following factors are deemed relevant a the partners’ relative capital contributions to the partnership b the partners’ respective interests in partnership profits and losses c the partners’ relative interests in cashflow and other nonliquidating distributions and d the partners’ rights to capital upon liquidation holdner v commissioner supra estate of ballantyne v commissioner tcmemo_2002_160 affd 341_f3d_802 8th cir sec_1 b ii income_tax regs by applying these factors to the specific facts of these cases we conclude that the special_allocation of the law firm’s net business income for the tax_year was improper the law firm generated dollar_figure in legal fees from the three attorney partners but only dollar_figure from rcgw verdate 0ct date jkt po frm fmt sfmt v files renke sheila renkemeyer campbell weaver llp v commr the first factor to be considered is the partners’ relative capital contributions the only information with respect to the partners’ respective capital accounts consists of the information set forth on statement of the law firm’s form_1065 and the partners’ respective schedules k-1 for the tax_year both of which indicate that rcgw made no capital contributions in the tax_year to the partnership whereas petitioner and messrs campbell and weaver each contributed capital to the partnership during the tax_year indeed the record does not reveal whether rcgw contributed capital to the partnership in any year con- sequently this factor does not support the law firm’s special_allocation for the tax_year the second factor we consider is the partners’ interests in the profits and losses of the partnership as noted supra p according to the schedules k-1 petitioner and messrs campbell and weaver each held a 3333-percent capital interest and a 30-percent profits and loss interest whereas rcgw held a 10-percent profits and loss interest con- sequently this factor does not support the law firm’s special_allocation for the tax_year the third factor we consider is the partners’ interests in cashflow and other nonliquidating distributions again the record is unclear with respect to this factor but statement of the law firm’s tax year’s form_1065 and the partners’ respective schedules k-1 report that in the tax_year rcgw received no distributions from the partnership whereas petitioner and messrs campbell and weaver did receive distributions consequently this factor does not sup- port the law firm’s special_allocation for the tax_year the fourth and final factor to be considered is the partners’ rights to distributions of capital upon liquidation of the part- nership the record does not include information with respect to this factor for the tax_year or earlier consequently this factor does not support the law firm’s special_allocation for the tax_year to conclude the facts and circumstances support respond- ent’s reallocation of the law firm’s net business income for its tax_year consistent with the partners’ profits and loss interests verdate 0ct date jkt po frm fmt sfmt v files renke sheila united_states tax_court reports ii self-employment_tax we now turn our attention to whether the attorney part- ners’ distributive shares of the law firm’s business income for the and tax years are subject_to self-employment_tax petitioner again bears the burden_of_proof with respect to this issue sec_1401 imposes a tax on the self-employment_income of every individual for a taxable_year the self- employment_tax self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year excluding the portion in excess of the social_security_wage_base limitation for the year as well as all earnings from self-employment if the total amount of the individual’s net_earnings from self- employment for the taxable_year is less than dollar_figure sec_1402 sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business car- ried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member sec_702 provides that in determining his income_tax each partner shall take into account separately his distributive_share of the partnership’s taxable_income or loss exclusive of items requiring separate computation under other paragraphs of sec_702 therefore in general a partner must include his distributive_share of partnership income in calculating his net_earnings_from_self-employment fees for services like those generated by a law partnership are part of the partners’ distributive shares under sec_702 consequently such fees are generally included in calculating net_earnings_from_self-employment unless an exclusion applies sec_1402 provides several exclusions from the gen- in particular section tax rule eral self-employment a provides verdate 0ct date jkt po frm fmt sfmt v files renke sheila renkemeyer campbell weaver llp v commr there shall be excluded the distributive_share of any item_of_income or loss of a limited_partner as such other than guaranteed payments described in sec_707 to that partner for services actually rendered to or on behalf of the partnership to the extent that those payments are established to be in the nature of remuneration for those services petitioner posits that his and messrs campbell’s and weaver’s interests in the law firm organized as a kansas l l p each should be considered a limited partner’s interest in a limited_partnership for purposes of sec_1402 petitioner maintains that his and messrs campbell’s and weaver’s respective interests in the law firm share character- istics of those of a limited_partner in a limited_partnership because a their interests are designated as limited partner- ship interests in the law firm’s organizational documents and b his and messrs campbell’s and weaver’s interests in the law firm enjoy limited_liability pursuant to kansas law hence petitioner argues his and messrs campbell’s and weaver’s distributive shares of the law firm’s business income qualify for the sec_1402 exception we dis- agree with petitioner’s position a limited_partnership has two fundamental classes of part- ners general and limited general partners typically have management power and unlimited personal liability on the other hand limited partners lack management powers but enjoy immunity from liability for debts of the partnership bromberg ribstein partnership sec_1 b supp indeed it is generally understood that a limited_partner could lose his limited_liability protection were he to engage in the business operations of the partnership con- sequently the interest of a limited_partner in a limited part- petitioner in his opening brief refers to a chart allegedly attached to the brief as an exhibit that compares the characteristics of a partner in a general_partnership a limited_partnership and an l l p under kansas law with the characteristics of the law firm’s investing partners’ interests no such chart was attached to petitioner’s brief we are mindful that at the time of the statute’s enactment the revised_uniform_limited_partnership_act of provided that a limited_partner would lose his limited_liability protec- tion if in addition to the exercise of his rights and powers as a limited_partner he takes part in the control of the business however if the limited partner’s participation in the control of the busi- ness is not substantially the same as the exercise of the powers of a general_partner he is liable only to persons who transact business with the limited_partnership with actual knowledge of his participation in control revised unif ltd pship act sec_303 6b u l a verdate 0ct date jkt po frm fmt sfmt v files renke sheila united_states tax_court reports nership is generally akin to that of a passive investor see id sec_12 a in contrast all partners of an l l p enjoy limited_liability protection and may have management powers id sec_1 b supp in essence an l l p is a general_partnership that affords a form of limited_liability protection for all its partners by filing a statement of qualification with the appropriate state authorities see 132_tc_368 bromberg ribstein supra sec_1 b in kansas an l l p is formed under the kansas uniform_partnership_act which governs general partnerships see kan stat ann sec_56a-1001 a kansas partnership that elects to become an l l p con- tinues to be the same entity that existed before the filing of a statement of qualification under k s a 56a-1001 kan stat ann sec_56a-201 b sec_1402 was originally enacted as sec_1402 at a time before entities such as l l p s were contemplated and the applicable statute did not and still does not define a limited_partner when l l p s and limited_liability companies began to be frequently used it was determined that there needed to be a definition of lim- ited partner for purposes of the self-employment_tax in the secretary issued proposed_regulations which were intended to do just that see sec_1_1402_a_-2 proposed income_tax regs fed reg date the proposed_regulations ignited controversy as a result con- gress enacted legislation which provided that no temporary or final_regulation with respect to the definition of a limited_partner under sec_1402 of the internal_revenue_code_of_1986 may be issued or made effective before date taxpayer_relief_act_of_1997 publaw_105_34 111_stat_882 indeed a sense of the senate resolution with respect to this provision stated sec_734 sense of the senate with respect to self- employment_tax of limited partners a findings -the senate finds that- l l p s did not exist until see bromberg ribstein partnership sec_1 b supp verdate 0ct date jkt po frm fmt sfmt v files renke sheila renkemeyer campbell weaver llp v commr certain types of entities such as limited_liability companies and lim- ited liability partnerships were not widely used at the time the present rule relating to limited partners was enacted and that the proposed regu- lations attempt to address owners of such entities the senate is concerned that the proposed change in the treatment of individuals who are limited partners under applicable state law exceeds the regulatory authority of the treasury_department and would effectively change the law administratively without congressional action and the proposed_regulations address and raise significant policy issues and the proposed definition of a limited_partner may have a substantial impact on the tax_liability of certain individuals and may also affect individuals’ entitlement to social_security_benefits b sense of senate -it is the sense of the senate that- the department of the treasury and the internal_revenue_service should withdraw proposed regulation a -2 which imposes a tax on limited partners and congress not the department of the treasury or the internal rev- enue service should determine the tax law governing self-employment for limited partners cong rec as of congress had not issued any other pronounce- ments with respect to the definition of a limited_partner for purposes of the self-employment_tax nor had the secretary we therefore are left to interpret the statute without elabo- ration since sec_1402 does not define limited_partner we apply accepted principles of statutory construction to ascertain congress’ intent it is a well-established rule_of construction that if a statute does not define a term the term is to be given its ordinary meaning 135_tc_1 see 444_us_37 and we look to the legislative_history to ascertain congress’ is obscured by ambiguity see 481_us_454 if the statutory purpose intent limited_partner is a technical term which has become obscured over time because of the increasing complexity of partnerships and other flowthrough entities as well as the history of sec_1402 we therefore must look to the legislative_history for guidance sec_1402 was enacted by the social_security amendments of publaw_95_216 sec b 91_stat_10 although the moratorium has expired the secretary has not yet promulgated any replace- ment regulations verdate 0ct date jkt po frm fmt sfmt v files renke sheila united_states tax_court reports the relevant legislative_history provides insight with respect to congress’ intent under present law each partner’s share of partnership income is includ- able in his net_earnings_from_self-employment for social_security purposes irrespective of the nature of his membership in the partnership the bill would exclude from social_security coverage the distributive_share of income or loss received by a limited_partner from the trade_or_business of a limited_partnership this is to exclude for coverage purposes certain earnings which are basically of an investment nature however the exclu- sion from coverage would not extend to guaranteed payments as described in c of the internal_revenue_code such as salary and professional fees received for services actually performed by the limited_partner for the partnership h rept part pincite emphasis added the insight provided reveals that the intent of sec_1402 was to ensure that individuals who merely invested in a partnership and who were not actively partici- pating in the partnership’s business operations which was the archetype of limited partners at the time would not receive credits toward social_security coverage the legisla- tive history of sec_1402 does not support a holding that congress contemplated excluding partners who per- formed services for a partnership in their capacity as part- ners ie acting in the manner of self-employed persons from liability for self-employment taxes aside from a nominal amount of income arising from rec- ognition of certain pass-through income from rcgw all of the law firm’s revenues were derived from legal services per- formed by petitioner and messrs campbell and weaver in their capacities as partners petitioner and messrs campbell and weaver each contributed a nominal amount dollar_figure for their respective partnership units thus it is clear that the partners’ distributive shares of the law firm’s income did not arise as a return on the partners’ investment and were not earnings which are basically of an investment nature instead the attorney partners’ distributive shares arose from legal services they performed on behalf of the law firm to conclude we hold that the respective distributive shares of petitioner and messrs campbell and weaver arising from the legal services they performed in their capacity as part- ners in the law firm are subject_to self-employment taxes for the and tax years verdate 0ct date jkt po frm fmt sfmt v files renke sheila renkemeyer campbell weaver llp v commr we have considered petitioner’s other arguments and con- clude they are irrelevant moot or meritless to reflect the foregoing and the concessions of the parties decisions will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files renke sheila
